Citation Nr: 1434962	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-14 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a combined service-connected evaluation of 100 percent.

2.  Entitlement to an increased rating for chronic tension headaches, currently assigned a 50 percent evaluation.  


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to June 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from regional office (RO) rating decisions of April 2009 and October 2009.  

The issue of entitlement to a rating in excess of 50 percent for chronic tension headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the pendency of the appeal, the Veterans service-connected disabilities have consisted of an acquired psychiatric disorder, rated 70 percent disabling; chronic tension headaches, rated 50 percent disabling; arthralgia of the hands and fingers, rated 20 percent disabling; left knee pain syndrome with traumatic arthritis, rated 10 percent disabling; mechanical low back pain, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and irritable bowel syndrome, rated 10 percent disabling, for a combined evaluation of 90 percent.


CONCLUSION OF LAW

The combined rating for the veteran's service-connected disabilities of 90 percent was correctly calculated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 4.26 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the issue involving the proper computation of the combined rating, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal in such cases.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the appellant in substantiating his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela Cruz. Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  Nevertheless, the statement of the case provided the Veteran with a copy of the Combined Rating Table, and that and subsequent supplemental statements of the case have illustrated in general how the disabilities were combined.  

In an October 2009 rating decision, the evaluation for chronic tension headaches was increased from 30 percent to 50 percent, effective in September 2008.  However, his combined evaluation for all disabilities remained at 90 percent, and he disagreed, stating that this combined rating should have increased to 100 percent.  

Effective throughout the pendency of the claim, the Veteran's compensable service-connected disabilities have consisted of an acquired psychiatric disorder, rated 70 percent disabling; chronic tension headaches, rated 50 percent disabling; arthralgia of the hands and fingers, rated 20 percent disabling; left knee pain syndrome with traumatic arthritis, rated 10 percent disabling; mechanical low back pain, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and irritable bowel syndrome, rated 10 percent disabling.

When a veteran is assigned disability compensation ratings for more than one disability, unless otherwise specified, the individual ratings are not added, but are "combined" to arrive at the overall rating.  Specifically, combined total rating percentages are calculated using a Combined Ratings Table developed from the consideration of the efficiency of the individual as affected first by the most disabling condition, then by the less disabling condition, then by other less disabling conditions, if any, in the order of severity.  38 C.F.R. § 4.25.

Table I of 38 C.F.R. § 4.25 is used by first arranging the disabilities in the exact order of their severity, beginning with the greatest disability and then combined with use of Table I as indicated in § 4.25.  In this case, the service-connected compensable disability ratings, in descending order, are 70 percent, 50 percent, 20 percent, 10 percent, 10 percent, 10 percent, and 10 percent.  

After the ratings are arranged in the exact order of their severity, the first two ratings will be combined by reading the degree of the first disability in the left column of Table I and the degree of the other in the top row.  The figure appearing in the space where the column and row intersect will represent the combined value of the two.  That exact number will then be combined with the third rating, similarly, by reading the higher number in the left column of Table I and the third rating in the top row.  The process continues until all ratings are combined.  The final figure then will be converted to the nearest number divisible by 10, and combined values ending in 5 will be adjusted upward.  38 C.F.R. § 4.25.  The conversion to the nearest degree divisible by 10 will be done only once per rating decision, follow the combining all disabilities, and will be the last procedure in determining the combined degree of disability.  38 C.F.R. § 4.25(b).  

In applying the veteran's percentages to Table I, 70 percent and 50 percent combine to 85 percent, which in turn is combined with 20 percent for a value of 88 percent.  This combines with 10 percent to reach 89 percent, which in turn combines with 10 percent for a combined value of 90 percent.  With another 10 percent rating, the value is 91 percent, and the final 10 percent rating combines to reach 92 percent.  The nearest number divisible by 10 is 90, and, therefore, the conversion to 90 percent yields the correct combined disability evaluation.  38 C.F.R. § 4.25.  

The RO, in calculating the combined rating, also applied a bilateral factor of 2.8 for Diagnostic Codes 5002 and 5257.  In this regard, when a partial disability results from disease or injury of both arms or both legs, the ratings for the disabilities of the right and left sides will be combined as usual, and 10 percent of this value will be added, not combined, before proceeding with further combinations.  38 C.F.R. § 4.26 (2013). The bilateral factor will be applied before other combinations are made.  Id.  

However, here, the knee disability is not a bilateral condition, but, instead, a unilateral disability involving the left lower extremity only.  There is no service-connected disability involving the right lower extremity.  Moreover, when a single rating is assigned for a bilateral condition, the bilateral factor is only applied if there is an independently ratable condition in one of the involved extremities; here, the upper extremities.  See VA Adjudication Procedures Manual, M21-1MR § III.iv.6.E.25.c (Dec. 13, 2005).  Therefore, based on this authority, it appears that the bilateral factor was erroneously applied in this case.  However, for the purpose of determining the correct combined rating based on the current service-connected disability ratings, the outcome remains the same.  

Combining the rating of 20 percent for the bilateral hand disability with the 10 percent rating for the left knee condition yields 28 percent, and a bilateral factor of 2.8 used by the RO, which, added, not combined, to the 28 percent results in a combined value of 30.8, which is rounded up to 31.  This value combines with 70 percent to reach 79 percent, which, combined with 50 percent, yields 90 percent.  Combined with 10 percent, the value is 91 percent, which combines with 10 percent for 92 percent, and with the final 10 percent, the combined value is 93 percent.  Again, this is rounded to a 90 percent combined disability rating.  

In sum, based on the current service-connected disability ratings, there is no legal basis on which a higher combined rating can be granted.  As the law and not the evidence is dispositive in this case, the benefit-of-the doubt rule is not for application, and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Entitlement to a combined service-connected evaluation of 100 percent is denied.


REMAND

With respect to the issue of entitlement to a rating in excess of 50 percent for service-connected headaches, the Veteran is currently in receipt of the highest schedular evaluation provided for such disability.  The 50 percent evaluation contemplates headaches with very frequent and completely prostrating and prolonged attacks which produce severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  The Veteran contends that his headache disability results in marked interference with employment, and, thus, a higher rating is warranted on an extraschedular basis.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1); see Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  

Here, the Veteran is in receipt of the highest rating provided for the disability; therefore, a higher schedular rating is not available.  He states that his headache disability has caused him to lose so much time from work that he has had to take leave without pay, resulting in a loss of income, and that he has been approved for FMLA for his headache disability.  However, although he stated, early in his claim, that all treatment was received at VA, VA treatment records show little if any treatment for headaches.  The only official documentation of his contention is, first, a Certification of Health Care Provider, dated in May 2005, for use in a FMLA application; this pre-dates his claim by more than three years.  In addition, he submitted a print-out of selected Time and Attendance information, dated in April 2009, which is not adequately specific or descriptive to do more than suggest that the Veteran used 8 hours of regular sick leave at some point.  The other information indicating 58 "T&A" hours and 323 "T&A" hours appears to refer to a composite total pertaining to 10 and 12 employees respectively.  

Although he also submitted a statement from a supervisor, undated but apparently received in April 2009, the information is simply too vague to warrant a conclusion that there is "marked interference with employment," beyond that contemplated by the schedular evaluation of 50 percent currently in effect.  

However, the Veteran is employed by the U.S. Postal Service, and, as a federal employee, his sick leave, leave without pay, and FMLA authorization and usage are required to be well-documented.  The Board finds that the Veteran's official personnel documents which pertain to these factors must be obtained.  VA treatment records dated from January 2012 to the present should be obtained as well.  Then, the claims file should be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether, to accord justice, the claimant's service-connected headache disability picture requires the assignment of an extraschedular rating.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining appropriate authorizations from the Veteran, obtain all personnel records compiled in connection with his employment by the U.S. Postal Service dated from 2008 to the present, which show leave, leave without pay, and FMLA usage and authorizations based on the Veteran's headache disability.  Records of any other documented accommodations due to his headache disability should be obtained as well.  In the alternative, the Veteran may obtain these records himself, and submit them to VA.  All attempts to obtain such records should be documented in the claims file.  

2.  Obtain all VA treatment records dated from January 2012 to the present, in particular, those which show treatment or evaluation of a headache disability.  

3.  After all available evidence has been assembled, forward the claims file to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination as to whether, to accord justice, the claimant's service-connected headache disability picture requires the assignment of an extraschedular rating.  

4.  Thereafter, if the decision was less than a complete grant of the benefit sought, prepare a supplemental statement of the case, and, after affording the Veteran an opportunity for response, return the claims file to the Board for appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


